DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 21 has been amended changing the scope and contents of the claim. 
Claim 14 has been amended for clarification and the amendment does not change the scope or contents of the claim.
Applicant’s amendment filed November 16, 2022 overcomes the following objection/rejection(s) from the last Office Action of August 17, 2022:
Objections to the claims for minor informalities 
Objections to the claims for minor informalities 
Rejections to the claims under 35 USC § 112(d)

Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1 (and similarly claims 24-25), Applicant argues, “Applicant respectfully submits that each of the cited references are silent with respect claim 1 elements reciting: “generating, [1] by the one or more processors [2] based on the user-specific skin laxity value, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data comprising the at least the portion of the user skin area.”  (Remarks, 11).”
Examiner respectfully disagrees. As cited prior, WO ‘727 discloses at page 3, line 6, “An aspect of the invention relates to system for determining and/or identifying makeup advice. The makeup advice may include a recommended product.” The makeup advice is read as the user specific recommendation. This user specific recommendation in WO ‘727 is based on methods of extracting varying values from the image (page 6, lines 24-29) and based on those values (one example used was color balance data (page 6, line 21)), and a user’s expertise, outputting a recommendation. It is inherent and necessitated the user was analyzing features within the image, in order to determine a recommendation. Additionally, WO ‘727 does perform this process using processors by uploading the image to a computer, transmitting the image, displaying the image, and transmitting the recommendation back to a user. It is noted that WO ‘727 fails to explicitly disclose assessing the skin laxity value of a patient, however WO ‘354 discloses at page 7, line 9, “the presence of sagging” which is read as laxity. Thus, combining WO ‘354 and WO ‘727 would result in generating and outputting a recommendation to address a feature within an image, based on the skin laxity value. 
Regarding independent claim 1 (and similarly claims 24-25), Applicant argues, “the proposed combination of prior art references requires an improper modification of the prior art references to arrive at the claimed inventions (Remarks, 13).”
Examiner respectfully disagrees.  WO ‘354 is directed at assessing an image of a user’s skin, and recommending regimens based upon the input image and features determined from the image (abstract). Additionally, WO ‘727 is directed at a method for makeup advice which can be used or easily assessing image data (abstract). It should be further noted that WO ‘727 notes that the degree of difficulty for the consumer is due to the amount of products, brands, shades, as well as the ever changing makeup styles (Page 1, lines 20-13, 19-21, 23-24). The difficulty with making a makeup decision is what drives the consumer to have advice (however, it is not specific as to whether the advice must be provided by a user or computer) (page 1, line 28). Finally, WO ‘727 discloses that the problem to be solved by their invention is to make advice information accessible to all potential clients (page 2, line 29-31). As a client population grows, it may outgrow the number of users that workers could provide recommendations for, and thus a computer would further make this work easier. In that WO ‘727 is directed with the goal of making recommendations for a user based on an image easier, it would’ve been obvious to one of ordinary skill in the art at the time of the claimed invention that a further way to make this easier would be to make it computer implemented or automatic. Thus, it would have been reasonable to combine the manual method of WO ‘727 with the automated method of WO ‘354. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/136354 (hereinafter WO ‘354), and further in view of WO 2011/085727 (hereinafter WO ‘727) for the same reasons as noted in the prior office action.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘354 further in view of WO ‘727 as applied to claim 15 above, and further in view of WO 2019/011523 (hereinafter WO ‘523) for the same reasons as noted in the prior office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2017/0270593 to Sherman et al. discloses methods for customized skin care product recommendations

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/
Examiner, Art Unit 2668

 



/SAMAH A BEG/Primary Examiner, Art Unit 2668